Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 2/16/22 is acknowledged.  Claims 1-3 and 5 were canceled.  Claims 6-7 were added.  Claims 4, 6 and 7 are pending and are under examination. 
Response to Reply
Specification
In light of applicant’s amendment to the title, the prior objection is withdrawn, and a new rejection follows. 
The following title is suggested: Rapid Detection System and Detection Method for Deterioration Degree of Fried Oil.  See 112 rejections below for the reasons to change the title. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 is rejected because “the identification accuracy range of the color developing test paper” does not appear to be supported by the originally filed disclosure.  The term range is not supported.  Is there an alternate term in the specification that refers to the range of the color developing test paper?
Claim 4 is rejected because “a color change of the rapid detection test paper for quality of fried oil is detected with the color difference meter” does not appear to be supported by the originally filed disclosure.  Applicant’s specification does not appear to show support for the color difference meter detecting color change.  
Claim 4 is rejected because “a rapid detection device” does not appear to be supported by the specification.  Because “device” infers one apparatus, applicant’s fig. 1 does not appear to show one device, but rather a combination of components.  The Office suggests amending the title of the claimed invention, and the claim language reciting the term “device” to a “system”. 

In light of applicant’s claim amendments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, except for the following below; and new rejections follow. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The prior rejection of claim 4 is modified because the scope of the preamble is unclear.  The Office suggests amending the preamble to recite “A rapid color development-dielectric detection method for deterioration degree of fried oil comprising:”.  See [0011] of applicant’s specification. 
Claim 4 is rejected because “the sample” in line 4 raises an antecedent basis issue. 
Claim 4 is rejected because “the dielectric analyzer” in lines 4-5 raises an antecedent basis issue. 
Claim 4 is rejected because “the quality” in line 6 raises an antecedent basis issue. 
Claim 4 is rejected because “the acid value” in line 7 raises an antecedent basis issue. 
The prior rejection of claim 4 is maintained because “analyzing and predicting the quality of the sample to be detected by an established correlation equation among the acid value, peroxide value and the dielectric eigenvalue of the fried oil in an early test” is unclear.  First, “established correlation equation” is unclear.  Second, because applicant indicated in the reply the phrase “early test” refers to the acid value, peroxide value and the dielectric eigenvalue of the fried oil, the claim language does not clearly claim these values are determined in the early test.  Third, the “early test” and “correlation analysis” are unclear terms because applicant indicated in the reply, the phrase “correlation analysis” is related to the correlation equation, however, the early test appears to be related to the correlation equation because it also determines the values for the correlation equation.  Does the “early test” and “correlation analysis” refer to the same test or analysis? Also, if the correlation equation comprises the claimed values, then applicant should amend “among” with “comprising”. Fourth, in light of the claimed correlation equations on p. 5 of the claims, it is unclear whether these correlation equations are intended to be different or the same as the initially claimed correlation equation as claimed on p. 4 of the claims.  If intended to be different, then the Office recommends amending “an established correlation equation” to a plurality of correlation equations comprising”. Fifth, the dielectric eigenvalue is unclear because it is initially claimed as being detected by the dielectric analyzer, then latter claimed as being part of an early test.  
Claim 4 is rejected because “the identification accuracy range” in line 9 raises an antecedent basis issue. 
Claim 4 is rejected because “the color developing test paper” in line 9 raises an antecedent basis issue. In light of the scope of the claim, the Office suggests amending the rejected claim language to “a rapid detection test paper”.
Claim 4 is rejected because “the dropper” in line 12 raises an antecedent basis issue. 
Claim 4 is rejected because “evenly applying to the rapid detection test paper for quality of fried oil” is unclear, “the rapid detection test paper” raises an antecedent basis issue, and “waiting for 10s to develop a color” is unclear.  Is the sample to be detected referring to the fried oil?  The Office suggests indicating in the beginning of the body of the claim that the sample is fried oil.  Assuming sample is initially claimed as comprising fried oil, the Office suggests amending the rejected claim language to “evenly applying the sample to the rapid detection test paper for detecting the quality of the fried oil sample, and waiting for 10s to develop a color on the test paper”.  
Claim 4 is rejected because “the rapid detection test paper for quality of fried oil” in line 14 is unclear.  The Office suggests amending the rejected claim language to “the rapid detection test paper for detecting the quality of the fried oil sample”.
Claim 4 is rejected because “the color difference meter” in line 16 raises an antecedent basis issue. 
Claim 4 is rejected because the paragraph in lines 17-19 beginning with “rapidly detecting the deterioration degree of the fried oil” is unclear.  Because the dielectric eigenvalue was initially claimed in lines 6-8 as one of the values to determine the quality of the sample, it is unclear why the eigenvalue is not included in the paragraph in lines 17-19.  Also, why is the color difference value not included in the “analyzing” paragraph in lines 6-8?
Claim 4 is rejected because the claimed paragraph beginning with “wherein a rapid detection device is used for detecting deterioration degree of fried oil” is not positively claimed in light of the claimed invention being directed to a method claim, and “is used for” is unclear.  The Office suggests amending the rejected claim language to “providing a rapid detection device for detecting deterioration degree of fried oil”.  
Claim 4 is rejected because terms in “rapid detection test paper for quality of fried oil; a dropper; a color difference meter; a dielectric analyzer; and a sample to be detected” raise an antecedent basis issue.  In light of the recommendations indicated above, the Office suggests amending the rejected claim language to “the rapid detection test paper for detecting the quality of the fried oil sample; the dropper; the color difference meter; the dielectric analyzer; and the fried oil sample to be detected,”. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between the test paper, the dropper, the color difference meter, and the dielectric analyzer.  The rejection is maintained in light of fig. 1 because the claimed detection device does not appear to exemplify a device comprising the claimed components within or structurally connected to each other. 
Claim 4 is rejected because “wherein a dielectric analyzer is used for detecting a dielectric properties of the sample; the dropper is used for sucking the sample to be detected and dropping the sample to be detected on the rapid detection test paper for quality of fried oil for detection; a color change of the rapid detection test paper for quality of fried oil is detected with the color difference meter,” is unclear.  In light of the recommendations indicated above, the Office suggests amending the rejected claim language to “wherein the dielectric analyzer detects the dielectric eigenvalue of the sample to be detected; the dropper sucks the sample to be detected and drops the sample to be detected on the rapid detection test paper; and the color difference meter determines the color difference value of the rapid detection test paper,”.
Claim 4 is rejected because the correlation analysis, correlation equation, linear equation, y values and correlation coefficients are unclear.  While it is unclear whether the claimed values are the same or different, the Office will interpret each claimed value as being different.  In light of the Office’s interpretation, the Office recommends amending each value with a number.  For example, the Office recommends claiming a first correlation analysis, a first correlation equation of the plurality of correlation equations, a first linear equation, y1=0.346x-6.247, a first correlation coefficient R2 is 0.988, and then for the next claimed values, it would be a second linear equation and so on.  As for the third “wherein” paragraph of claim 4, the Office suggests amending the claim language to “wherein a second correlation analysis is conducted on the acid value of the fried oil, the peroxide value and the dielectric eigenvalue Ɛ(x) of the fried oil to obtain a second correlation equation of the plurality of correlation equations,”.
Claim 6 is unclear because of “covered on the carrier”.  The Office suggests deleting “covered”.  Also, like above, “for quality of fried oil” should be amended to “for detecting the quality of the fried oil sample”.
Claim 7 is rejected for unclear scope of claim.  The claim language, “a preparation method of” should be amended to “preparing”.  Also, like above, “for quality of fried oil” should be amended to “for detecting the quality of the fried oil sample”.  Lastly, “using” should be amended to “providing”.
Response to Arguments
Applicant’s arguments, see p. 11-14, filed 2/16/22, with respect to the prior art rejections have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 
The following is an examiner’s statement of reasons for withdrawing the prior art rejections: the prior art of record (Wei) fails to teach or fairly suggest the four different linear equations (y equations) and the four different correlation coefficients (R2) that were obtained by applying values pertaining to a fried oil sample, the claimed values include an acid value, peroxide value, dielectric eigenvalue, and a color difference value, in combination with the remaining features and elements of the claimed invention.
Claims 4, 6 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, AND other issues, such as the Title of the invention, set forth in this Office action.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



6/4/2022